Citation Nr: 0336315	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for claimed 
hemorrhoids.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from March 1977 to April 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by the RO.  

(The matters of service connection for a left knee disorder 
and tinnitus are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



FINDING OF FACT

The veteran currently is shown to have a hemorrhoid condition 
that likely had its clinical onset during his extensive 
period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by hemorrhoids is due to 
disease or injury that was incurred in service.  .  
38 U.S.C.A. §§  1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The available service medical records show that the veteran 
was treated for rectal bleeding during his extensive period 
of military service.  The veteran reports having had 
hemorrhoids in service.  

At the VA examination in December 2001, the veteran reported 
that he had hemorrhoids in 1996 during service.  The 
assessment at that time was that of internal and external 
hemorrhoids.  

Given the veteran's credible assertions in this case, the 
Board finds that the currently demonstrated disability 
manifested by hemorrhoids was likely incurred in service.  

In light of the favorable action taken hereinabove, 
discussion of VCAA is not required at this time.  



ORDER

Service connection for hemorrhoids is granted.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran served in the Air Force for more than 20 years.  
The only service medical records in the claims file, however, 
are copies submitted by the veteran himself.  Documentation 
in the claims file reflects that the Records Management 
Center (RMC) forwarded the veteran's service records to VA.  
Computer documentation, "BIRLS", indicates that such 
records were received by VA.  

Although the RMC has verified that the veteran's records are 
no longer there, from a review of the file it is not clear 
what actions, if any, were taken to search at VA for the 
veteran's missing service medical records.  

The VCAA sets out that VA will end its efforts to obtain 
records from a Federal department or agency, to include 
service medical records, only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  

In the Board's opinion, such futility has not been 
demonstrated in this case and further development to locate 
such records is therefore in order.  38 U.S.C.A. § 5103A.  

Additionally, the veteran reports having been treated for 
knee pain and tinnitus and during his active service.  The 
veteran was afforded a VA examination, but the examiner did 
not have access to the veteran's claims file.  

The available post-service VA examination report notes an 
assessment of mechanical knee pain.  The VA examiner did not 
clarify whether he had underlying left knee disability 
causing mechanical left knee pain that was due to service.  

Also, the VA examiner noted that the veteran had no "real 
complaints" of tinnitus, but did not clearly refute the 
existence of tinnitus.  Notably, the veteran has complained 
of ringing in his ears and is service-connected for hearing 
loss recognized as due to in-service noise exposure.  

Based on these facts, and particularly since complete service 
medical records have not been associated with the claims 
file, additional clarifying examinations would be useful to 
determine the existence, nature and likely etiology of these 
conditions claimed by the veteran in this appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should document attempts to 
locate the veteran's service medical 
records at the Columbia, South Carolina, 
RO, or at other VA RO facilities.  The RO 
should associate with the claims file any 
available computer-generated, postal or 
other documentation pertaining to the 
storage, transfer and receipt of the 
veteran's service medical records since 
his discharge from service.  

2.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include an 
invitation for the veteran to submit any 
competent medical evidence showing that 
he currently has hemorrhoids, tinnitus 
and/or left knee disability that had 
their onset during or are otherwise 
related to service.  The RO should also 
invite the veteran to submit any 
additional copies of service medical 
records in his possession.  

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  

4.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

5.  Upon the completion of the above, the 
RO should schedule the veteran for a VA 
ear examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is requested to confirm or refute whether 
the veteran has tinnitus and, if so, to 
provide an opinion as to whether it is at 
least as likely as not that tinnitus is 
related to in-service noise exposure or 
the veteran's service-connected hearing 
loss disability.  If no opinion can be 
provided other than on speculation, the 
examiner should so state.  The examiner 
should provide complete reasons and bases 
for all conclusions reached.  

6.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is requested 
to provide an opinion as to whether the 
veteran's complaints of left knee pain, 
with note of mechanical knee pain on the 
last VA examination, are attributable to 
any diagnosed disability, commenting on 
the presence or absence of objective knee 
pathology.  For each identified left knee 
diagnosis set out in the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that such is 
related to the veteran's period of active 
service.  If no opinion can be provided 
other than on speculation, the examiner 
should so state.  The examiner should 
provide complete reasons and bases for 
all conclusions reached.  

7.  The RO should undertake any other 
notification and development it 
determines to be indicated, to include 
any corrective action necessary to ensure 
compliance with this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded the 
appropriate period of time to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



